Pfeifer, J.
We affirm the lower court decisions on the evidentiary matters in this case. We find that the punitive damages award with remittitur is not excessive and is constitutional. We reverse the lower court on the issue of appealability of a remittitur and adopt the “Wisconsin rule” on that issue. We find that the trial court did not abuse its discretion in ordering a remittitur. Finally, we reverse the lower court on the issue of relief from post-judgment interest on a punitive damages award.
Evidentiary Issues
We find that the trial court acted within its discretion in granting the motions in limine that plaintiffs sought. Despite its claims to the contrary, Conrail was not precluded from mounting a defense.
The purpose of the latest incarnation of this case was to determine how much Conrail should pay in punitive damages. Liability and actual malice on the part of Conrail had already been determined at an earlier trial. This court held in Schellhouse v. Norfolk & W. Ry. Co. (1991), 61 Ohio St.3d 520, 524-525, 575 N.E.2d 453, 456, that “[a]ets committed with actual malice constitute behavior qualitatively different from that which may be characterized as merely negligent” and, therefore, contributory negligence is not available as a defense where-conduct in conscious disregard, has been established. Thus, since contributory negligence was not a part of this case, the trial court properly prevented the introduction of evidence that Michelle Wightman had consumed a small amount of alcohol prior to the collision, and that the alcohol may have been provided to her by her mother. The testimony of Dr. Herbert Moskowitz was based on the effects Michelle Wightman’s youth and drinking might have had on the accident, and was also properly excluded.
Conrail also sought to have introduced to the jury certain findings from the first trial, including the compensatory damages paid to the estate and the trial judge’s decision to award no punitive damages. We find that the trial court properly granted plaintiffs’ motions in limine on those issues. The amount of compensatory damages awarded in the first trial to the estate is irrelevant to the punitive damages claim of Mrs. Wightman. Finally, the fact that the first trial judge abused his discretion and failed to award punitive damages is also irrelevant to the later punitive damages trial.
*437Conrail also contends that the trial court erred in admitting certain testimony of plaintiffs expert, Dr. William Berg. Conrail objects to Dr. Berg’s statement that, based on the statistics he has maintained for over twenty years, there are “in the order of 1,000 vehicle train collisions that were of magnitude that occurred at crossings that didn’t have automatic warning devices, including gates per year.” Dr. Berg also testified that “a large number of these collisions are occurring in situations that are substantially similar. And when I say substantially similar, what I’m saying is where you have got a loss of credibility because the signals are operative for an extended period of time and when you’ve got the obstructions.”
Conrail argues that Dr. Berg’s testimony failed to meet the requirements of Evid.R. 703 and 705. Evid.R. 703 provides as follows:
“The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by him or admitted in evidence at the hearing.”
Evid.R. 705 states:
“The expert may testify in terms of opinion or inference and give his reasons therefor after disclosure of the underlying facts or data. The disclosure may be in response to a hypothetical question or otherwise.”
Conrail asserts that Dr. Berg’s testimony violated Evid.R. 703 because he had no personal knowledge of the statistics he cited, and the statistics had not been introduced into evidence. With respect to Evid.R. 705, Conrail asserts that Dr. Berg did not identify the person or organization that maintains those statistics and did not disclose where the statistics are published.
The decision of whether or not to admit evidence rests in the sound discretion of the court and will not be disturbed absent an abuse of that discretion. Peters v. Ohio State Lottery Comm. (1992), 63 Ohio St.3d 296, 299, 587 N.E.2d 290, 292.
We find that the trial court did not err in allowing Dr. Berg’s testimony. There are certain things that an expert, by reason of his expertise, knows. Conrail does not claim that Dr. Berg did not qualify as an expert under Evid.R. 702. When providing background information, and not opining as to causation, we cannot expect an expert to footnote every statement with a recitation of his direct observation of the phenomenon, or a bibliography explaining how he knows his statement to be true.
Dr. Berg was merely testifying as to facts in his area. of expertise. A distinction can be made between background information and an opinion about causation. A doctor testifying in a medical malpractice case regarding a failed heart surgery, for instance, need not set forth the underlying facts regarding his *438knowledge of the basic makeup of the thoracic cavity. He does, however, have to set forth the facts underlying his opinion as to what caused the procedure to fail.
Dr. Berg was setting forth background information so that the jury could draw its own conclusion. When testifying as to broad patterns rather than specific opinions, the same level of foundation is not required.
Dr. Berg was open to aggressive cross-examination if Conrail thought his statistics were skewed or inaccurate. He was also open to rebuttal from Conrail witnesses. The trial court acted within its discretion in allowing the testimony of Dr. Berg.
We therefore affirm the court of appeals on all of the evidentiary issues.
Excessiveness of Punitive Damages Award
Conrail argues that the punitive damages award of $15,000,000 was grossly excessive and violated both Ohio law and the Due Process Clause of the United States Constitution. Conrail bases much of its argument regarding Ohio law on the ratio between the compensatory damage award and the punitive damages award. Mrs. Wightman’s property loss was $2,400, and upon that loss was based the $15,000,000 punitive damages award, an amount 6,250 times greater than the compensatory award.
In its brief, Conrail provides a survey of Ohio cases from October 1, 1986 to “the beginning of 1997” in which punitive damages were awarded, concluding that the greatest disparity between punitive and compensatory damages was 600 to 1. (Conrail conveniently ends its survey in “the beginning of 1997” before the award of a $6,000,00 punitive damages award on a $100 property damage claim, a 60,000 to 1 ratio, in Garrett v. Consolidated Rail Corp. [1997], 120 Ohio App.3d 378, 697 N.E.2d 1109, discretionary appeals not allowed in 80 Ohio St.3d 1444, 686 N.E.2d 273.) Conrail thus seems to indicate that if Michelle Wightman had been driving a car worth $25,000, a 600 to 1 ratio, the punitive damages award in this case would have been acceptable. Conrail’s attempted use of ratios exemplifies why the determination of punitive damages is not a mathematical process.
This court has stated that simply a large disparity between actual and punitive damages is not enough to set aside a jury’s punitive damages award:
“Low compensatory damages and high punitive damages assessed by a jury are not in and of themselves cause to reverse the judgment or to grant a remittitur, since it is the function of the jury to assess the damages and, generally, it is not for the trial or appellate court to substitute its judgment for that of the trier of fact. A large disparity, standing alone, is insufficient to justify a court’s interference with the province of the jury.” Villella v. Waikem Motors, Inc. (1989), 45 Ohio St.3d 36, 40, 543 N.E.2d 464, 469.
*439A large disparity is allowable because a punitive damages award is more about a defendant’s behavior than the plaintiffs loss. “The purpose of punitive damages is not to compensate a plaintiff, but to punish and deter certain conduct.” Moskovitz v. Mt. Sinai Med. Ctr. (1994), 69 Ohio St.3d 638, 651, 635 N.E.2d 331, 343. The value of the car Michelle Wightman.was driving has little to do with how a jury might effectively and fairly punish and deter Conrail’s conduct regarding the operation of its crossings. Tellingly, Conrail makes no argument that the punitive damages award was disproportionate as to its own income or net worth, but only that it was disproportionate to the value of the Wightman car.
The trial judge in this case did an in-depth analysis of the appropriateness of the jury’s award. He found an award of $15,000,000 to be appropriate. We have held that “the trial judge is in the best position to determine whether an award is so excessive as to be deemed a product of passion or prejudice.” Villella, 45 Ohio St.3d at 40, 543 N.E.2d at 469. The trial judge believed a deterrent effect was necessary for Conrail because it was unwilling to accept responsibility for the collision. The trial judge found that Conrail’s trial strategy “reflects a corporate, attitude which clearly fails to recognize that the extremely dangerous practice which produced this catastrophic collision needs to be changed.”
A substantial harm, a continuing risk, a deterrent effect, and an economically viable company are factors that make a significant punitive damages award appropriate in this case. We find that the punitive damages award was not excessive and did not violate Conrail’s rights under Ohio law.
Conrail also claims that the punitive damages award violates Conrail’s due process rights under the United States Constitution. The United States Supreme Court has held that an award violates due process when it can be categorized as “grossly excessive” in relation to the state’s legitimate interests in punishing unlawful conduct and deterring its repetition. TXO Production Corp. v. Alliance Resources Corp. (1993), 509 U.S. 443, 456, 113 S.Ct. 2711, 2719, 125 L.Ed.2d 366, 378.
In BMW of N. Am., Inc. v. Gore (1996), 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809, the court held that elemental notions of fairness “dictate that a person receive fair notice not only of the conduct that will subject him to punishment but also of the severity of the penalty that a State may impose.” 517 U.S. at 574, 116 S.Ct. at 1598, 134 L.Ed.2d at 826. The court discussed three guideposts that indicate whether a defendant has received adequate notice of the possible sanction. A lack of fair notice may render a sanction “grossly excessive.”
The guideposts set forth in BMW include the degree of reprehensibility of the defendant’s conduct, the disparity between the harm suffered by the plaintiff and *440the amount of the punitive damages award, and the difference between the punitive damages award and civil or criminal penalties authorized or imposed in similar cases. 517 U.S. at 574-575, 116 S.Ct. at 1598-1599, 134 L.Ed.2d at 826. In BMW, the defendant sold a car to the plaintiff without disclosing that it had been damaged during shipping and had been repainted. Defendant, the national distributor of BMW automobiles, had a company policy of repainting cars that suffered minor, predelivery damage. The defendant notified neither its dealers nor its customers of the damage. The policy affected about one thousand automobiles. The trial jury awarded plaintiff $4,000 in compensatory damages and $4,000,000 in punitive damages. On appeal the Alabama Supreme Court ordered a remittitur in the amount of $2,000,000.
The court in BMW described the degree of reprehensibility of the defendant’s conduct as “[pjerhaps the most important indicium of the reasonableness of a punitive damages award.” 517 U.S. at 575, 116 S.Ct. at 1599, 134 L.Ed.2d at 826. In overturning the punitive damages award in BMW, the court made special note that the harm inflicted on the plaintiff was purely economic in nature. The court stated that “BMW’s conduct evinced no indifference to or reckless disregard for the health and safety of others.” 517 U.S. at 576, 116 S.Ct. at 1599, 134 L.Ed.2d at 827.
It is with this guidepost, the most important one, that this case distinguishes itself the most from BMW. Ineffective gates at a railroad crossing are of a completely different character than a painted-over scratch on a luxury automobile. Literally and figuratively, we are dealing with the difference between a scratch and a cataclysm — the difference between a practice that might affect the value of an automobile by ten percent, and a practice that could result in massive property damage, physical injuries, and untold psychological pain. Conrail evinced a disregard of the danger it posed to the health and safety of motorists.
In this case, Conrail employees did nothing to warn drivers of oncoming trains, despite the fact that they saw vehicles crossing the track by driving around the gates. Even after a phone call from police, Conrail did not take preventative measures to avert an accident. According to the trial judge, this tragic case has done little to persuade Conrail to change, citing Conrail’s “corporate attitude which clearly fails to recognize that the extremely dangerous practice which produced the catastrophic collision needs to be changed.”
We find that Conrail’s conduct reaches the level of reprehensibility sufficient to warrant the substantial punitive damages award the jury imposed in this case.
The “second * * * indicium of an unreasonable or excessive punitive damages award is its ratio to the actual harm inflicted on the plaintiff.” 517 U.S. at 580, 116 S.Ct. at 1601, 134 L.Ed.2d at 829. The Supreme Court has stated that the harm can include the harm likely to result from the defendant’s conduct as well *441as the harm that actually has occurred. 517 U.S. at 581, 116 S.Ct. at 1602, 134 L.Ed.2d at 830. But the court, like this court, has consistently rejected the notion of a bright-line mathematical formula for the computation of the reasonableness of punitive damages awards. The court recognizes that “low awards of compensatory damages may properly support a higher ratio than high compensatory awards, if, for example, a particularly egregious act has resulted in only a small amount of economic damages.” 517 U.S. at 582, 116 S.Ct. at 1602, 134 L.Ed.2d at 831.
We see the ratio between the compensatory and punitive damages as less relevant here because of the egregiousness of the act. The injury here was catastrophic and could have been financially more so. We are not persuaded that if Michelle Wightman had been driving a $40,000 BMW that would make a more acceptable ratio. An expensive car does not make the award more legitimate. The award stands on its own. This case offers one of those particular instances where a particularly egregious act has resulted in a small amount of economic damages.
The third guidepost set forth in the BMW case is comparing the punitive damages award and the civil or criminal penalties that could be imposed for comparable misconduct. In BMW, the court looked to the plaintiffs home state’s Deceptive Trade Practices Act, which had a maximum penalty of $2,000. The court reasoned that that amount would not provide an out-of-state distributor with fair notice that a violation might subject an offender to a multimillion-dollar penalty. Id. at 584, 116 S.Ct. at 1603, 134 L.Ed.2d at 832.
Conrail claims to have violated no Ohio statutes on the night .of the accident. Conrail argues that even if it had not fully complied with all laws, the maximum federal penalty for the willful failure to comply with an order to remedy a violation of signal-system safety regulations that creates an imminent danger of death or injury is $22,000 per violation. Section 209.409, Title 49, C.F.R.
But the BMW case and its civil penalties are a world away from this case. BMW requires that the penalties imposed be for comparable misconduct. In BMW, the $2,000 fine actually applied to the specific conduct of the defendant that was at issue. The $22,000 fine Conrail refers to does not apply to the specific conduct involved in this case. The $22,000 fine applies to the failure to comply with an order to remedy a violation of signal-system safety regulations. An order has to have been made and disregarded by the railroad company for the fine to be imposed. It is not a fine for causing a death.
The far more relevant civil “penalty” in cases like these is the potential civil damage award in a lawsuit. We agree with the trial court that Conrail could expect extraordinary civil damages from collisions it causes. Multiple passenger *442accidents where severe injuries occur could yield civil damage awards in the millions of dollars. Conrail could see this coming.
There are no comparable statutory fines in this case to compare how the state deals with similar malfeasance. The trial court felt that criminal sanctions may have been in order in this case. The judge opined that “had the appropriate prosecuting authorities been made aware of all the facts and circumstances surrounding this tragic and unnecessary collision, those authorities would have been compelled to consider criminal prosecution, possibly for involuntary manslaughter.”
Thus, we conclude that the applicable criminal and civil penalties available were comparable to the punitive damages award.
In considering the three guideposts set forth by the court in BMW, we find that Conrail had fair notice of the conduct that would subject it to punishment as well as the severity of the possible punishment. The' award in this case was not grossly excessive and did not violate Conrail’s due process rights.
We therefore affirm the lower court on this issue.
Appealability of Remittitur by Plaintiffs
Plaintiffs sought appellate review of the trial court’s remittitur, arguing that since the court failed to find that the jury’s award was excessive, remittitur was unavailable. Plaintiffs’ first hurdle in that regard is the issue of the appealability of a remittitur. In Scioto Mem. Hosp. Assn. v. Price Waterhouse (1996), 74 Ohio St.3d 474, 479, 659 N.E.2d 1268, 1273, this court stated that “where a party voluntarily chooses to accept a remittitur, rather than a new trial, it cannot challenge that remittitur on appeal. Iron RR. Co. v. Mowery (1881), 36 Ohio St. 418, paragraph three of the syllabus.” This court found the rule against appeal of remittiturs to be “fundamentally fair, as it simply binds a party to its election.” Id.
The different circumstances that this case presents have caused us to reconsider our endorsement in Scioto of Iron RR. There are issues of fairness and judicial economy surrounding this remittitur that were not a part of the case in Scioto. And certainly now judicial economy plays a more important role in our justice system than in did when Iron RR. was decided in 1881.
Here, the trial court ordered the remittitur; in Scioto, it was the appellate court. The benefits to judicial economy are greater with a trial-level remittitur. Secondly, in this case the appropriateness of the punitive damages award was at the center of the defendant’s appeal. We question the fairness of allowing one party to challenge the award without also allowing the other party to voice her own argument.
*443This case has given us an opportunity to consider the value of remittitur and to contemplate the policy that best and most fairly supports its purposes.
Overall, this case presents a compelling example of the worth of remittitur. The trial court’s rationale in ordering remittitur was well intentioned. The court wrote in its opinion:
“This Court is concerned that if it simply overrules Conrail’s motion lengthy appeals will ensue with potentially grave consequences for the safety of motorists using Conrail grade crossings. The Court, therefore, feels compelled, as a matter of public safety, to do everything in its power to [e]nsure that the purpose of punitive damages is promptly effectuated and that Conrail promptly changes the practice which produced this unnecessary tragedy. After much reflection, this Court has concluded that the most effective way to deter Conrail from continuing this practice is to remit the jury’s verdict to an amount which would sufficiently punish Conrail and create a positive inducement to change its practices, rather than to challenge the findings of the earlier jury and the Court of Appeals.”
Remittitur plays an important role in judicial economy by encouraging an end to litigation rather than a new trial. The trial court sets forth persuasively the great value of a conclusion. There are times when an end has its own value, with justice delivered, and not further delayed. A final judgment brings closure, certainty, and possibly a commitment to changed future behavior. These are societal benefits as well as benefits to the parties. Wrongs are righted through judgments. Our justice system does not work without finality. Until then, the system’s great value is in limbo. We take little from it, but we continually feed it with our energies, intellect, and emotions.
The judge and both parties play a role in ending litigation. The law surrounding remittitur should reflect that. Under Scioto, defendants seek remittitur and benefit from it, but then can extend the litigation risk-free by appealing the remitted judgment. While remittitur is an effective tool at bringing about closure, it loses its vitality when it fails that important role. The plaintiff should not have to bear the brunt of its failure.
Thus, for reasons of fairness and judicial economy, we adopt what has become known as the ‘Wisconsin rule.” Pursuant to the Wisconsin rule, first enunciated in Plesko v. Milwaukee (1963), 19 Wis.2d 210, 220-221, 120 N.W.2d.130, 135, a plaintiff who accepts a remittitur may appeal the trial court’s determination of the damage issue if the opposing party appeals any issue. If the reviewing court finds no error as to the determination of damages, the plaintiffs prior acceptance of judgment for the reduced amount will be affirmed unless the result of the principal appeal requires otherwise.
The court’s reasoning in Plesko mirrors our own concerns about fairness and judicial economy. The court wrote:
*444“The objective underlying the recommended procedure for granting an option to accept judgment for a reduced amount of damages in lieu' of having a new trial, where the damages awarded by the jury are determined by the trial court to be excessive, is to avoid the delay and expense of an appeal or a new trial. In most situations, it is likely that the party will accept judgment for such reduced damages rather than undergo the expense, delay, and uncertainty of result of an appeal or new trial. Nevertheless, if a party found liable to pay damages appeals the judgment resulting from the other party’s accepting such reduced damages, this objective has been negatived. When plaintiff is forced to undergo an appeal by the action of an opposing party, after plaintiff has accepted judgment for such reduced damages, it seems unfair to prevent his having a review of the trial court’s determination leading to the reduction in damages, especially if the plaintiff has accepted same only to avoid the delay and expense attending an appeal. Furthermore, the new rule herein announced may to some extent discourage appeals by the party held liable because of the possibility that the party who has accepted judgment for the reduced damages may prevail on his motion for review and have the jury’s verdict reinstated.” 19 Wis.2d at 221, 120 N.W.2d at 135.
Remittitur works best where no appeal follows. A plaintiff accepts remittitur in lieu of a new trial. An appeal reopens the possibility of new trial, leaving the plaintiff with a reduced award that she cannot appeal. Defendants, as in this case, are able to attack that jury award on appeal. The goal of judicial economy is thwarted, and a defendant receives an unfair advantage as to what is appealable.
We do not know whether the threat of appealability of the remittitur will persuade defendants not to appeal cases. However, if remittitur’s benefit to judicial economy is thwarted by an appeal, the system operates more fairly under the Wisconsin rule.
We therefore reverse the court of appeals on this issue.
The Remittitur in this Case
A court has the inherent authority to remit an excessive award, assuming it is not tainted with passion or prejudice, to an amount supported by the weight of the evidence. In Chester Park v. Schulte (1929), 120 Ohio St. 273, 166 N.E. 186, paragraph three of the syllabus, this court set forth the specific criteria that must be met before a court may grant a remittitur: (1) unliquidated damages are assessed by a jury, (2) the verdict is not influenced by passion or prejudice, (3) the award is excessive, and (4) the plaintiff agrees to the reduction in damages.
*445The trial court in this case did state at one point in its opinion on remittitur that it was “not prepared to say that a verdict of $25,000,000 is excessive under Ohio law.”
The trial court was obviously not concerned with “magic words.” But the court throughout its opinion did keep in mind the twin goals of punitive damages— punishment and deterrence. The court found that the award as remitted will “sufficiently punish Conrail and create a positive inducement to change its practices.” The court reduced the award to an amount sufficient to promptly effectuate the purpose of punitive damages. Damages allowed beyond that sufficiency would have been excessive.
We find that the trial court did not abuse its discretion in concluding that a $15 million punitive damages award was sufficient to achieve the purpose of punishment and deterrence.
Post-Judgment Interest Relief
The trial court granted Conrail relief from paying post-judgment interest on the punitive damages award. The court of appeals affirmed the trial court’s decision. We find that the trial court’s decision to relieve Conrail from paying interest on the punitive damages award was contrary to law.
R.C. 1343.03(B), Ohio’s interest statute, provides in relevant part:
“[I]nterest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct shall be computed from the date the judgment, decree, or order is rendered to the date on which the money is paid.”
The statute is direct and mandatory. The $15 million punitive damages award was a “judgment * * * for the payment of money rendered in a civil action based on tortious conduct.” As such, the interest “shall be” computed from the date the judgment is rendered.
The statute provides no wiggle room, and renders pointless any discussion about the philosophical underpinnings of punitive damages. The statute applies to judgments. This was a judgment. The statute applies and the interest clock ran from the date of the judgment.
We therefore reverse the court of appeals on this issue.
Accordingly, the judgment of the court of appeals is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.

*446Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., concur in part and dissent in part.